Citation Nr: 1340946	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-49 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for gynecological disability, including infertility, claimed as a residual of cryotheraphy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1985 to June 1991 and subsequently in the Air Force Reserve and the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Board notes that the Veteran initially requested a Board hearing but later withdrew her request for a hearing.  See December 2010 VA Form 9 and October 2013 statement.  The hearing request is considered withdrawn.  38 C.F.R. § 20.702(e) (2013).  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal did not reveal any additional evidence pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that her gynecological disability stems from her in-service cryotheraphy treatment for condyloma.  Since her service treatment records show cryotheraphy treatment for condyloma, and current medical records reflect infertility and other reproductive conditions, the Board finds that a VA examination is warranted to determine whether any current disability may be considered to have had its onset in service as the Veteran contends.  38 U.S.C.A. § 5103(A)(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2013).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The RO/AMC shall also obtain any VA treatment records pertinent to the appeal and provide the Veteran an opportunity to provide pertinent private treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify an additional private or VA treatment she wishes to be considered in connection with her claim, the records of which should be sought.  

2.	After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any reproductive conditions.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.  

Thereafter, the examiner should diagnose all reproductive conditions found to be present, and offer an opinion as to whether it is at least as likely as not that such condition was incurred in service, including as a consequence of in-service condyloma or cryotheraphy treatment.

The basis for the opinions offered should be expressed.  

3.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


